Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-12 Filed11/17/17
                                       111 Filed   07/01/20 Page
                                                             Page1 1ofof2 2PageID
                                                                            PageID#:#:1727
                                                                                       7972




                                                                                   Exhibit 9
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-12 Filed11/17/17
                                       111 Filed   07/01/20 Page
                                                             Page2 2ofof2 2PageID
                                                                            PageID#:#:1728
                                                                                       7973




                                                                                   Exhibit 9
